Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

 Independent claims 1, 8 and 15 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered.  Specifically, the limitations "… to determine frequent feature values … of the set of input values… iteratively… computing, for each determined frequent value during a map phase, a plurality of local models… based on the global model;
asynchronously updating, for each infrequent value during the map phase, the plurality of model parameters;
computing, for each local model during the map phase, a corresponding model combiner … and lowering a variance of dimensionality reduction by projecting a matrix of the corresponding model combiner" have not been uncovered.

The closest prior arts to the invention are: (1) Duchi, which has different effects in the training based on whether feature values are frequent or not, but does not specifically determine which values are frequent and which are not. (2) Zhou (or any distributed machine learning system, like Dean, Large 

The novel feature is determining frequent and infrequent feature values, and then computing a plurality of local models for each frequent feature value and projecting a matrix of the model combiner for each local model (corresponding to on the frequent feature values), while performing a different step (asynchronously updating parameters) for the infrequent feature values.

Dependent claims 2-4, 9-11, 16-18 and 21-23 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122